Case 3:20-cv-00017-MMH-JBT Document 13 Filed 02/03/20 Page 1 of 3 PagelD 82

AFFIDAVIT OF ATTEMPTED
SERVICE

UNITED STATES DISTRICT COURT / MIDDLE DISTRICT OF FLORIDA
Case No. 3:20-cv-00017

 

 

MERLIN KAUFFMAN, an individual,
Plaintiff,
-against-

TRANS HIGH CORPORATION,
a New York company, AT ANO,

Defendants.

 

State Of New York, County of New York SS:

JOLANTYNA CAGNEY

Being duly sworn, deposes and says that she is over eighteen years of age, is not a party to this action, and resides in
the State of New York.

That on the 10 day of JANUARY 2020 at: 4:15 PM

Deponent attempted served the: SUMMONS IN A CIVIL ACTION, COMPLAINT, CIVIL COVER SHEET
At: 419 PARK AVENUE SOUTH, 16 FLOOR, NEW YORK, NEW YORK 10016

Upon: TRANS HIGH CORPORATION

NON-SERVICE

After a diligent attempt, deponent was unable to deliver the above-mentioned documents to TRANS HIGH
CORPORATION. The entity moved out of the provided location a few years ago.

Subscribed and sworn to before
me this 17" day of JANUARY 2020

sa NA CAIGNEY #2065396

 

OUNTER INTELLIGENCE SERWKES
9 SW 13"! STREET, SECOND FL.
FT. LAUDERDALE, FL. 33315
TEL (8007577393

Ch

 
Case 3:20-cv-00017-MMH-JBT Document 13 Filed 02/03/20 Page 2 of 3 PagelD 83.

 

Attorney or Party without Attorney: - POR COURT USE ONLY
Darren Spielman es
Kain Spielman, P.A. . ts
900 SE 3rd Ave., Suite 205 ,
Fort Lauderdale, FL 33316 E-MAIL ADDRESS (Optional): ds pielman@complexip.com
TELEPHONE No.: (954) 768-9002 FAX No. (Optional): ,

Attorney for: Plaintiff

 

Ref No, or File No.:

A2065-58

 

 

insert name of Court, and Judicial District and Branch Court:

' UNITED STATES DISTRICT COURT - MIDDLE DISTRICT OF FLORIDA - ORLANDO DIVISION

 

Print Mertin Kauffman; an individual

Defendant: Trans High Corporation, a New York company and High Times Holding
Corporation, a Delaware company

 

HEARING DATE: ae TIME: DEPT: CASE NUMBER: .
, 3:20-ev-00017

 

 

NON SERVICE
REPORT

 

 

 

 

 

After due search, careful inquiry and diligent attempts at the following address(es), | have not been able to effect
service of said process on: Trans High Corporation

t

Report; Certificate of Interested Persons and Corporate Disclosure Statement:; Notice, Consent, and
Reference of a Civil Action to a Magistrate Judge

Documents: Summons In A Civil Action; Complaint; Civil Cover Sheet; Exhibit.'A'; Exhibit 'B'; Case Management

Date | Time Results

1/16/2020 2:44 PM | approached the security guard & spoke to the guard supervisor (black, female,
: brown eyes, brown hair 5'6", 165lbs, late 50s) on site. She told me that CKR Law
Group moved their office before the new year. The 14th floor is completely vacant.

- Bonita Haller -
Location: 1800 Century Park East, 14th Floor, Los Angeles, CA 90067
‘Fee for Service:
County: Los Angeles _
Registration No.: 2018029861 | declare under penalty of perjury that the foregoing is true
Counter Intelligence Services and correct and that this declaration was executed on
9 SW 13th Street, Second Floor . January 16, 2020.

Ft. Lauderdale, FL 33315
(954) 764-7393
Ref: A2065-58

   

Signature: |
Bonita Haller

 

Order#: A17055

NON SERVICE REPORT
Case 3:20-cv-00017-MMH-JBT Document 13 Filed 02/03/20 Page 3 of 3 PagelD 84

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address) FOR COURT USE ONLY
|_ Darren Spielman : :

Kain Spielman, P.A.

900 SE 3rd Ave., Suite 205. Fort Lauderdale, FL 33316

TELEPHONE NO.: (954) 768-9002 | FAX NO. | E-MAIL ADDRESS (Optional): dspielman@complexip.com
ATTORNEY FOR (Name): Plaintiff: : .

 

UNITED STATES DISTRICT COURT
STREET ADDRESS:
MAILING ADDRESS:
CITY AND ZIP CODE: , FL
BRANCH NAME: MIDDLE DISTRICT OF FLORIDA - ORLANDO DIVISION

 

 

 

PLAINTIFF/PETITIONER: Merlin Kauffman, an individual CASE NUMBER:
DEFENDANT/RESPONDENT: Trans'High Corporation, a New York company and High 3:20-cv-00017
Times Holding Corporation, a Delaware company ;
DECLARATION OF DILIGENCE . Ref-No. or Fle NOs 9065-58

 

 

 

|, Bonita Haller , declare: | am a Registered Process Server and was retained to serve process in the above-referenced matter on
the following person or entity: Trans High Corporation as follows:
Documents:

Summons In A Civil Action; Complaint; Civil Cover Sheet; Exhibit 'A'; Exhibit 'B'; Case Management Report; Certificate of Interested
Persons and Corporate Disclosure Statement;; Notice, Consent, and Reference of a Civil Action to a Magistrate Judge;

| attempted personal service on the following dates and times with the following results:

Date Time Location ; Results

1/14/2020 10:36 AM : Business Spoke with Jane Doe (white female, white/gray hair, blue eyes, 5'6",
160lbs, 40's). and she told.me that High Times Holding Corp. moved out
within the last week. Prime Media is still at this location. She never
heard of Trans High Corp. - Bonita Haller

10990 Wilshire Blvd., Penthouse, Los Angeles, CA:90024

Fee for Service:
County: Los Angeles

Registration No.: 2018029861 | | declare under penalty of perjury that the foregoing is true
Counter Intelligence Services and correct and that this declaration was executed on
9 SW 13th Street, Second Floor January 14, 2020.
Ft. Lauderdale, FL 33315
(954) 764-7393

Ref: A2065-58 -

 

Signature:

Bonita Haller

 

_AFFIDAVIT OF REASONABLE DILIGENCE
Order: A17013
